RECOMMENDED FOR FULL-TEXT PUBLICATION
                          Pursuant to Sixth Circuit Rule 206
                                File Name: 09a0188p.06

              UNITED STATES COURT OF APPEALS
                             FOR THE SIXTH CIRCUIT
                               _________________


                                                    X
                                                     -
 AMERICAN ATHEISTS, INC.; STEVE WALKER;
                                                     -
 LAW OFFICES OF DENNIS G. VATSIS, P.C.;
 DENNIS G. VATSIS,                                   -
         Plaintiffs-Appellants/Cross-Appellees -
                                                         Nos. 07-2398/2400/2445
                                      (07-2398), ,>
                                                     -
                                                     -
                                                     -
           v.
                                                     -
 CITY OF DETROIT DOWNTOWN DEVELOPMENT -
                                                     -
         Defendant-Appellee/Cross-Appellant -
 AUTHORITY,

                                      (07-2400), -
                                                     -
                                                     -
                                                     -
              Intervening Defendant-Appellee/ -
 ST. JOHN’S EPISCOPAL CHURCH,

                    Cross-Appellant (07-2445). -
                                                     -
                                                    N
                      Appeal from the United States District Court
                     for the Eastern District of Michigan at Detroit.
                      No. 06-11696—Avern Cohn, District Judge.
                               Argued: March 5, 2009
                         Decided and Filed: May 28, 2009
              Before: KEITH, SUTTON, and GRIFFIN, Circuit Judges.

                                _________________

                                     COUNSEL
ARGUED: Robert James Bruno, ROBERT J. BRUNO, Burnsville, Minnesota, for
Appellants. Frederick A. Berg, KOTZ, SANGSTER, WYSOCKI & BERG, P.C., Detroit,
Michigan, Dale M. Schowengerdt, ALLIANCE DEFENSE FUND, Leawood, Kansas, for
Appellees. Richard Brian Katskee, AMERICANS UNITED FOR SEPARATION OF
CHURCH AND STATE, Washington, D.C., Lowell V. Sturgill, Jr., UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Amici Curiae. ON BRIEF: Robert
James Bruno, ROBERT J. BRUNO, Burnsville, Minnesota, for Appellants. Frederick A.
Berg, KOTZ, SANGSTER, WYSOCKI & BERG, P.C., Detroit, Michigan, Joel Lee Oster,
Kevin H. Theriot, ALLIANCE DEFENSE FUND, Leawood, Kansas, for Appellees. Lowell
V. Sturgill, Jr., Robert M. Loeb, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., Jessica C. Abrahams, McKENNA LONG & ALDRIDGE LLP,

                                          1
Nos. 07-2398/2400/2445           Am. Atheists, et al. v. City of Detroit               Page 2
                                 Downtown Dev’t Auth.


Washington, D.C., Philip W. Horton, ARNOLD & PORTER LLP, Washington, D.C., for
Amici Curiae.
                                    _________________

                                         OPINION
                                    _________________

        SUTTON, Circuit Judge. As part of its efforts to revitalize the local economy, the
City of Detroit in the late 1990s built a new stadium, Comerica Park, for its professional
baseball team (the Tigers) and a new stadium, Ford Field, for its football team (the Lions).
Soon after completing the stadiums (stadia if you like), Detroit sought to feature them by
putting in bids to host the Super Bowl for the National Football League, the All-Star game
for Major League Baseball and most recently the Men’s Basketball Final Four for the
National Collegiate Athletic Association.

        When the first of these bids succeeded—when the NFL in 2002 agreed to hold the
Super Bowl at Ford Field in 2006—the City began to prepare for the event. In 2003, it
created a development program, empowered to reimburse up to 50% of the costs of
refurbishing the exteriors of downtown buildings and parking lots. The program was limited
to property in a discrete section of downtown Detroit but reached out to all property in that
area, including property owned by religious organizations. Three churches participated in
the program: a Methodist church, a Baptist church and an Episcopal church. Of the $11.5
million allocated for completed and authorized projects, 6.4% (or about $737,000) went to
these churches.

        The question at hand is whether the Establishment Clause of the United States
Constitution, or its counterpart in the Michigan Constitution, prohibits the City from
including religious organizations in the program. The lead plaintiff, American Atheists,
maintains that they do, and it filed this lawsuit to enjoin the agency from making any grants
to religious entities. The district court rejected these arguments in large part, and we reject
them in full.

        Everyone agrees that the program allocates benefits to a broad spectrum of entities
on a neutral basis, as the City awards grants without regard to the religious, non-religious
Nos. 07-2398/2400/2445           Am. Atheists, et al. v. City of Detroit               Page 3
                                 Downtown Dev’t Auth.


or areligious nature of the entity. The facial neutrality of the program, everyone also agrees,
does not mask an intent to advance religion: Detroit sought to fix up its downtown, not to
establish a religion. And as will generally be the case when a governmental program
allocates generally available benefits on a neutral basis and without a hidden agenda, this
program does not have the impermissible effect of advancing religion in general or any one
faith in particular. By endorsing all qualifying applicants, the program has endorsed none
of them, and accordingly it has not run afoul of the federal or state religion clauses.

                                              I.

                                              A.

        An agency of the City of Detroit, the Downtown Development Authority was created
in 1976 “to halt property value deterioration in the downtown business district, to eliminate
the causes of such deterioration, and to promote economic growth in the downtown business
district.” JA 841. In pursuing these goals, the agency may draft, propose and implement
development plans for the economic growth of downtown Detroit, Mich. Comp. Laws
§ 125.1657(1)(c), (e)–(f), all of which must be approved by the Detroit City Council, and all
of which must relate to a defined section of downtown Detroit, id. § 125.1653(4).

        In 2003, the agency proposed, and the City Council approved, the Lower Woodward
Facade Improvement Program. One among many “initiatives” to revitalize downtown
Detroit, the program was designed to enhance the visual appearance of the downtown area
by “encourag[ing] improvements to building facades and upgrades to edges of surface
parking lots.” JA 1115. In addition to preparing the city for the influx of visitors that would
descend on Detroit for the 2006 NFL Super Bowl, and eventually the 2005 Major League
Baseball All Star Game and the 2009 NCAA Men’s Basketball Final Four, the agency
believed that the program would “increase the sense of security, community, and continuity
for existing and future developments” and “increase revenue at existing downtown business
locations.” JA 781.

        Under the program, the agency allocated reimbursement grants, funded by local
property-tax revenues, to property owners and tenants who owned or leased property within
the program area and who made approved renovations to their buildings and parking lots.
Nos. 07-2398/2400/2445            Am. Atheists, et al. v. City of Detroit                 Page 4
                                  Downtown Dev’t Auth.


Qualified applicants were reimbursed for 50% of the costs of the renovations, subject to caps
of $150,000 per building and $30,000 per parking lot.

        Anyone who owned or leased property within the program area—mainly a nine-
block area between Campus Martius Park and Grand Circus Park—could apply for a grant,
so long as the applicant was current on its state and local taxes and initially could fund the
project on its own. Although the program limited applicants to one grant per building or
parking lot, applicants could receive multiple grants if they owned or leased multiple
properties within the area.

        The agency established guidelines for making the grants. As to buildings, applicants
could receive grants for “[p]ermanent physical improvements” to “building facades generally
visible from a public right-of-way,” JA 1120, such as renovations to storefront windows,
exterior-lighting fixtures, masonry, brickwork, awnings, shutters, exterior doors, windows
and signs. As to parking lots, applicants could receive grants for installing “fencing, brick
piers, new curbs, new approaches, shrubbery, irrigation, lighting and other upgrades along
the street-side edges of parking lots.” JA 1121.

        In reviewing grant applications, the agency ensured that proposed projects
conformed to the “[p]rogram’s design guidelines and objectives.” JA 1126. Applicants had
to describe the project in detail, estimate the project’s cost and prove that they initially could
finance the project in full. After the program manager verified that information, the
applicant selected a firm to prepare a conceptual design of the project. Once the program
manager, a design-review committee and the agency’s board of directors approved the
design, the applicant and the agency executed a reimbursement contract, in which the
applicant agreed to complete the project and pay all of the costs of doing so, and the agency
agreed to reimburse 50% of the approved design and construction costs (up to the $150,000
and $30,000 limits). Applicants became eligible for reimbursement after they completed the
construction and after the agency verified that the project was constructed “in accordance
with approved design documents,” JA 1129, and the applicant had paid the contractor in full.
Nos. 07-2398/2400/2445           Am. Atheists, et al. v. City of Detroit               Page 5
                                 Downtown Dev’t Auth.


                                              B.

        All told, during the two and a half years of the program’s existence, the agency
received 204 grant applications, and 189 of them met the program’s eligibility requirements.
The agency approved 123 projects, and the applicants completed 91 of these projects, at a
total cost to the agency of $11.5 million.

        Of these 91 projects, nine involved renovations to buildings and parking lots owned
by three downtown Detroit churches. Central United Methodist Church received four grants:
one for repairs to the exterior of the church (including renovation of the building facade,
entry door, outdoor sign, steeple clock and light fixtures); another for similar repairs to the
church’s activities building; and two more for improvements to the church’s parking lots.
Second Baptist Church received four grants: one for repairs to the exterior of the church
(including renovation of the brick facade, the glass covering some stained glass windows,
the exterior doors, the outdoor sign and the building trim); two more for similar repairs to
two other church-owned buildings; and a fourth for improvements to the church parking lot.
St. John’s Episcopal Church received one grant for repairs to the exterior of the church and
to the parking lot, including funds for the renovation of a stone wall, metal fence and
entranceway canopies, installation of a new church sign and replacement of a protective
glazing over some stained glass windows.

        The remaining 82 projects covered a range of improvements to downtown Detroit,
including grants to a music hall, a bank, a hotel, an opera house, a theater and an apartment
building. The three churches received about $737,000 from the agency—what comes to
6.4% of the $11.5 million in reimbursements.

                                              C.

        American Atheists, a non-profit organization that denies the existence of a deity and
that “is dedicated to the separation of church and state,” JA 913, along with one individual
member of the organization, another individual and one professional corporation
(collectively, “American Atheists”), filed this action against the Detroit Downtown
Development Authority (“Detroit” or the “City”), challenging the program as applied to the
three churches. Seeking declaratory and injunctive relief (as well as attorney’s fees), they
Nos. 07-2398/2400/2445            Am. Atheists, et al. v. City of Detroit                  Page 6
                                  Downtown Dev’t Auth.


claimed that the agency’s transfer of tax-generated funds to the churches violates the
Establishment Clause of the Federal Constitution and its counterpart in the Michigan
Constitution. The district court permitted St. John’s Episcopal Church to intervene as a
defendant. After the parties filed cross motions for summary judgment, the district court
upheld all of the City’s reimbursement grants to the churches, save for two of them: (1) the
costs of improving outdoor signs at the three churches and (2) the costs of replacing the
storm windows covering two stained-glass windows at St. John’s Episcopal Church. See
Am. Atheists, Inc v. City of Detroit Downtown Dev. Auth., 503 F. Supp. 2d 845, 849 (E.D.
Mich. 2007). The district court granted attorney’s fees to American Atheists.

        American Atheists appeals the district court’s decision to allow any of the church-
related grants. The City and St. John’s cross-appeal the district court’s decision to strike the
portion of the grants attributable to restoring the signs and to replacing the covers of two
stained-glass windows. The City also cross-appeals the attorney’s fees award.

                                                II.

        Before addressing the parties’ competing positions about the constitutionality of this
program, we must address two preliminary constitutional issues of a different sort: Does
American Atheists have standing to bring this claim? And, even if the group properly filed
this lawsuit in the first instance, is this dispute still a live case or controversy given that the
agency paid the approved reimbursement grants to each of the churches after the district
court’s decision?

                                                A.

        The City argues that we need not, indeed cannot, decide the merits of this dispute
because American Atheists premises standing on its members’ status as taxpayers and
because taxpayer standing is a long-disfavored basis for enlisting the federal courts to
resolve constitutional challenges to the validity of state or federal programs.                See
Frothingham v. Mellon, 262 U.S. 447, 487–89 (1923); see also DaimlerChrysler Corp. v.
Cuno, 547 U.S. 332, 343–46 (2006); Valley Forge Christian Coll. v. Ams. United for
Separation of Church & State, Inc., 454 U.S. 464, 476–82 (1982). As a general rule, a
taxpayer concerned that government officials have misspent his tax dollars does not have a
Nos. 07-2398/2400/2445           Am. Atheists, et al. v. City of Detroit               Page 7
                                 Downtown Dev’t Auth.


personal stake in the dispute—any more than any other taxpayer does—and thus lacks the
“concrete and particularized” injury that Article III requires. Cuno, 547 U.S. at 344 (internal
quotation marks omitted).

        Yet that general rule gives way to an exception for municipal taxpayers. Since the
Court first articulated the general prohibition against taxpayer standing in Frothingham, it
has maintained that the “peculiar relation of the corporate taxpayer to the corporation” sets
municipal taxpayers apart from their federal (and state) counterparts: Like a shareholder of
a private corporation, a municipal taxpayer has an immediate interest in how the
municipality spends resources that reflect his contributions. Frothingham, 262 U.S. at 487;
see also Cuno, 547 U.S. at 349; ASARCO, Inc. v. Kadish, 490 U.S. 605, 613 (1988) (plurality
opinion).

        In applying this distinction, we have held that, so long as the challenged government
action involves the expenditure of municipal funds (or the loss of municipal revenue),
Frothingham’s bar on taxpayer suits does not apply. See Hawley v. City of Cleveland, 773
F.2d 736, 741–42 (6th Cir. 1985); see also Taub v. Kentucky, 842 F.2d 912, 917–18 (6th Cir.
1988). Only if the challenged local governmental action involves neither an appropriation
nor expenditure of city funds will the municipal taxpayer lack standing, for in that case he
will have suffered no “direct dollars-and-cents injury.” Doremus v. Bd. of Educ. of
Hawthorne, 342 U.S. 429, 433–35 (1952); compare Pelphrey v. Cobb County, 547 F.3d
1263, 1280–81 (11th Cir. 2008) (municipal taxpayers had standing because the challenged
practice involved the expenditure of public funds), Koenick v. Felton, 190 F.3d 259, 263 (4th
Cir. 1999) (same), United States v. City of New York, 972 F.2d 464, 470–71 (2d Cir. 1992)
(same), Cammack v. Waihee, 932 F.2d 765, 770–71 (9th Cir. 1991) (same), D.C. Common
Cause v. District of Columbia, 858 F.2d 1, 4–5, 8–9 (D.C. Cir. 1988) (same), and Donnelly
v. Lynch, 691 F.2d 1029, 1030–32 (1st Cir. 1982) (same), rev’d on other grounds, 465 U.S.
668 (1984), with ACLU-NJ v. Twp. of Wall, 246 F.3d 258, 262–64 (3d Cir. 2001) (plaintiffs
did not have municipal-taxpayer standing because they did not show the city spent any funds
on the challenged activity), Doe v. Duncanville Indep. Sch. Dist., 70 F.3d 402, 408 (5th Cir.
1995) (same), Foremaster v. City of St. George, 882 F.2d 1485, 1489 n.5 (10th Cir. 1989)
(same), Pulido v. Bennett, 848 F.2d 880, 885–86 (8th Cir. 1988) (same), modified on other
Nos. 07-2398/2400/2445          Am. Atheists, et al. v. City of Detroit               Page 8
                                Downtown Dev’t Auth.


grounds, 860 F.2d 296 (8th Cir. 1988), and Freedom from Religion Found., Inc. v. Zielke,
845 F.2d 1463, 1470 (7th Cir. 1988) (same).

        American Atheists satisfies these modest requirements. The City funded its grants
through local property taxes, including taxes paid by at least one member of American
Atheists. Because American Atheists challenges direct expenditures of tax dollars its
members paid and because an association may premise standing on the interests of its
individual members, see Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S.
167, 181 (2000), the group clears Article III’s injury-in-fact hurdle.

        Not so, the City rejoins: Hein v. Freedom from Religion Foundation, Inc., __ U.S.
__, 127 S. Ct. 2553 (2007), changes everything because it categorically barred taxpayer suits
attacking executive-branch spending decisions that violate the Establishment Clause.
Because the Downtown Development Authority (an executive-branch-like entity), not the
Detroit City Council (a legislative-branch-like entity), awarded the grants to the churches,
the City argues that Hein eliminates standing to pursue this lawsuit.

        Yet this argument overreads Hein. The decision did not erect a new barrier to
taxpayer suits; it marked the boundaries of an existing exception to the rule against federal
and state taxpayer standing. Flast v. Cohen held that the general bar on taxpayer lawsuits
did not apply to complaints that congressional appropriations violated the Establishment
Clause. 392 U.S. 83, 102–04 (1968). Hein in turn explained that the Flast exception does
not extend to suits challenging executive-branch expenditures of unearmarked funds. See
127 S. Ct. at 2565–68 (plurality opinion); see also id. at 2573–74 (Scalia, J., concurring in
the judgment). While Flast opened the federal-court door to suits attacking Congress’s
decisions to spend money in violation of the Establishment Clause, it never applied (as Hein
makes clear) to suits attacking decisions by the executive branch.

        Flast and Hein have no application here. As Frothingham itself explained, and as
we have since held, the general rule against taxpayer standing does not extend to municipal-
taxpayer suits. See 262 U.S. at 487; Hawley, 773 F.2d at 741–42. Flast’s exception to
Frothingham—and thus Hein’s exception to Flast—does not affect American Atheists’
standing to challenge the municipal agency’s grants. Cf. Pelphrey, 547 F.3d at 1280–81.
Nos. 07-2398/2400/2445           Am. Atheists, et al. v. City of Detroit               Page 9
                                 Downtown Dev’t Auth.


Hein’s potential application to state taxpayers, cf. Hinrichs v. Speaker of the House, 506 F.3d
584, 598–600 (7th Cir. 2007), in the end makes no difference to a case filed by municipal
taxpayers. Nor need we decide whether the city council’s actions approving the program
would satisfy Hein’s specific-legislative-appropriation requirement if Flast applied in this
setting. All that matters is that American Atheists alleges that Detroit—a city—misspent
taxes its members have paid.

        The City may or may not be right that the trajectory of Hein places the municipal-
taxpayer standing rule in jeopardy. And it may or may not be right that drawing a line for
standing purposes between a citizen’s status as a federal/state taxpayer and a city taxpayer
makes less sense today than it did when the Court decided Frothingham in 1923. Why, the
City suggests, should Article III bar a taxpayer from challenging spending decisions made
by his State, yet allow him to challenge those of the same State’s political subdivisions? Cf.
City of New York, 972 F.2d at 470–71. Population statistics do not explain the distinction.
Thirty-two cities, including Detroit, have populations larger than at least one State. And the
nation’s largest municipality, New York City, has a population larger than those of 39 States.
See Population Division, U.S. Census Bureau, Annual Estimates of the Resident Population
for the United States, Regions, States & Puerto Rico (2007), available at
http://www.census.gov/popest/states/NST-ann-est2007.html; Population Division, U.S.
Census Bureau, Annual Estimates of the Population for Incorporated Places over 100,000
(2007), available at http://www.census.gov/popest/cities/SUB-EST2007.html.               Why
residents of New York City necessarily have a greater stake in the way city officials spend
their share of the city budget than North Dakotans have in the way state officials spend their
share of the state budget may indeed be a head-scratcher. But the Court has drawn a line
between “state” action by States and “state” action by cities before, and the municipal-
taxpayer doctrine may simply be one more area reflecting this distinction. Compare, e.g.,
Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 280 (1977) (Eleventh
Amendment’s bar on suits “against one of the United States” does not apply “to counties and
similar municipal corporations”), with, e.g., Avery v. Midland County, 390 U.S. 474, 479–80
(1968) (Fourteenth Amendment’s mandate that “no State . . . deny to any person . . . the
equal protection of the laws” applies to local governments). Either way, the city-state
Nos. 07-2398/2400/2445           Am. Atheists, et al. v. City of Detroit              Page 10
                                 Downtown Dev’t Auth.


distinction in the context of taxpayer standing is one that the Supreme Court has maintained
for 86 years and one we have no authority to second guess.

                                              B.

        That one of American Atheists’ members is a City of Detroit taxpayer, then, allowed
the group to satisfy Article III’s case-or-controversy requirement at the outset of this case.
But does the group satisfy these requirements at the tail end of the case? After the district
court issued its decision, the City paid most of the reimbursement grants to the three
churches, and that, we are told, moots the case.

        By preventing the federal courts from resolving moot disputes, Article III ensures
that courts respect the case-or-controversy requirement at “all stages of federal judicial
proceedings, trial and appellate.” Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477 (1990); see
Cuno, 547 U.S. at 352. A federal court must dismiss a case as moot if “the issues presented
are no longer ‘live’ or the parties lack a legally cognizable interest in the outcome.” Powell
v. McCormack, 395 U.S. 486, 496 (1969). But so long as the parties maintain “a personal
stake in the outcome of the lawsuit,” Lewis, 494 U.S. at 478 (internal quotation marks
omitted), and we can afford some kind of “meaningful relief” to a prevailing party, a case
is not moot, Church of Scientology v. United States, 506 U.S. 9, 12 (1992). The remedy
need not satisfy a claimant’s every expectation: “[T]he availability of a partial remedy is
sufficient to prevent a case from being moot.” Calderon v. Moore, 518 U.S. 149, 150 (1996)
(per curiam) (internal quotation marks omitted).

        The first answer to the mootness question is that the City and St. John’s—parties in
the case—remain unsatisfied with the district court’s judgment. Although the district court
upheld most of the reimbursement grants to St. John’s, it did not uphold all of them,
including one to upgrade a building sign and one to replace storm windows covering two
stained-glass windows. Because the district court enjoined these grants, because the City has
not reimbursed the church for them and because American Atheists maintains that the state
and federal religion clauses bar the grants, St. John’s and the City retain a live dispute with
American Atheists over the permissibility of these payments.
Nos. 07-2398/2400/2445           Am. Atheists, et al. v. City of Detroit              Page 11
                                 Downtown Dev’t Auth.


        That proves that one of the requests for relief in this case remains live—American
Atheists’ efforts to enjoin additional payments to religious entities. But what about its other
request for relief—to return the grants already made to the City’s fisc? Generally speaking,
American Atheists must show that each request for relief is not moot. See Powell, 395 U.S.
at 496 n.8; cf. Friends of the Earth, 528 U.S. at 185. That may or may not make a difference
here because there is a necessary overlap between the merits issues implicated by each
requested form of relief in this case.

        At any rate, did this second request for relief become moot when the City paid these
other grants and when most of them went to entities that have never participated in this
case—making it difficult, if not judicially impossible, to get the money back should
American Atheists prevail on appeal? Cf. Laskowski v. Spellings, 443 F.3d 930, 933–35 (7th
Cir. 2006), vacated on other grounds by Univ. of Notre Dame v. Laskowski, __ U.S. __, 127
S. Ct. 3051 (2007); Guidry v. Sheet Metal Workers Int’l Ass’n, 10 F.3d 700, 705 (10th Cir.
1993). Here again St. John’s enters the picture: As a party, it may be ordered to return the
grants already made to it. Great-West Life & Annuity Ins. Co. v. Knudson, 534 U.S. 204,
213–14 (2002); United States v. Lane Labs-USA Inc., 427 F.3d 219, 225 (3d Cir. 2005). If
American Atheists prevails on appeal, it thus may obtain at least a “partial remedy”—the
return of St. John’s grants—which suffices to prevent this aspect of the case from being
moot. Church of Scientology, 506 U.S. at 13; see Ams. United for Separation of Church &
State v. Prison Fellowship Ministries, Inc., 509 F.3d 406, 421 (8th Cir. 2007) (“[T]he dispute
as to restitution, premised on the unconstitutionality of the performed contracts, is a live
controversy.”); In re Zenith Elecs. Corp., 329 F.3d 338, 340–41 n.1 (3d Cir. 2003); cf.
Roemer v. Bd. of Pub. Works of Md., 426 U.S. 736, 767–68 n.23 (1976) (plurality opinion).

        Laskowski v. Spellings, 546 F.3d 822 (7th Cir. 2008), we realize, held that federal
taxpayers cannot pursue similar relief once funds have been disbursed to intermediary party
recipients of the grants after they released the funds to non-party beneficiaries. Allowing a
federal-taxpayer plaintiff to “proceed against a private grant recipient for restitution to the
Treasury as a remedy in an otherwise moot Establishment Clause case,” the court reasoned,
would “extend the Flast exception beyond the limits of the result in Flast.” Id. at 827. And
Nos. 07-2398/2400/2445           Am. Atheists, et al. v. City of Detroit                Page 12
                                 Downtown Dev’t Auth.


because Hein “strictly confined” Flast “to the result in Flast,” the court concluded that Hein
prohibited any such extension. Id.

        Laskowski does not affect this case for at least two reasons. American Atheists, to
repeat, premises standing on its members’ status as municipal, not federal, taxpayers, and
accordingly any order requiring St. John’s to repay the funds it received would not extend
Flast—would not, indeed, even implicate Flast. And because Laskowski involved a party
intermediary who had received federal funds, but not an end recipient of the funds who was
a party to the case, the decision raised restitution questions (and restitution complexities) not
presented here. No party to this case, notably, has questioned the federal district court’s
authority to require St. John’s to return the funds it already has received for its qualifying
and (thus far) court-approved reimbursement grants. The case is not moot.

                                              III.

        The First Amendment to the United States Constitution, as applied to the States
through the Fourteenth Amendment, see Cantwell v. Connecticut, 310 U.S. 296, 303 (1940),
provides that “Congress shall make no law respecting an establishment of religion, or
prohibiting the free exercise thereof,” U.S. Const. amend. I. From the outset, the Court has
construed the give-and-take language of the two clauses to forbid government from using
its power either to “favor” or to “handicap” any one religion or religion in general. Everson
v. Bd. of Educ. of Ewing, 330 U.S. 1, 18 (1946). The Religion Clauses command the States
to “be a neutral” in their “relations with groups of religious believers and non-believers” and
not the “adversary” of either side. Id. To these ends, the Establishment Clause requires
government to enact laws that are neutral as to religion, do not have the purpose of
advancing religion and do not have the primary effect of advancing religion. See Mitchell
v. Helms, 530 U.S. 793, 838–39 (2000) (O’Connor, J., concurring in the judgment); Agostini
v. Felton, 521 U.S. 203, 222–23, 233–35 (1997); see also Lemon v. Kurtzman, 403 U.S. 602,
612–13 (1971); cf. Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520,
531–34 (1993). Detroit’s downtown refurbishment program satisfies all three requirements.
Nos. 07-2398/2400/2445            Am. Atheists, et al. v. City of Detroit                Page 13
                                  Downtown Dev’t Auth.


                                               A.

        The most essential hurdle that a government-aid program must clear is
neutrality—that the program allocates benefits in an evenhanded manner to a broad and
diverse spectrum of beneficiaries. See Good News Club v. Milford Cent. Sch., 533 U.S. 98,
114 (2001); Mitchell, 530 U.S. at 809–13 (plurality opinion); id. at 838 (O’Connor, J.,
concurring in the judgment). Phrased as an interrogatory: Does the program determine a
recipient’s eligibility for benefits in spite of, rather than because of, its religious character?
See Mitchell, 530 U.S. at 809–10 (plurality opinion); Rosenberger v. Rector & Visitors of
Univ. of Va., 515 U.S. 819, 839–40 (1995).

        Since its earliest explorations of the Establishment Clause, the Court has underscored
neutrality as a central, though not dispositive, consideration in sizing up state-aid programs.
See Mitchell, 530 U.S. at 809–10 (plurality opinion); id. at 838 (O’Connor, J., concurring
in the judgment); Rosenberger, 515 U.S. at 839; id. at 846 (O’Connor, J., concurring);
Everson, 330 U.S. at 17–18. What the Court has said matches what it has done. Programs
that allocate benefits based on distinctions among religious, non-religious and areligious
recipients are generally doomed from the start. See, e.g., Texas Monthly, Inc. v. Bullock, 489
U.S. 1, 14–15 (1989) (plurality opinion) (invalidating state sales-tax exemption “for
periodicals published or distributed by a religious faith and consisting wholly of writings
promulgating the teaching of the faith”); Larson v. Valente, 456 U.S. 228, 246–47 & n.23,
255 (1982) (striking down state law exempting only certain “well-established churches”
from various registration and reporting requirements) (internal quotation marks omitted);
Sch. Dist. of Abington Twp. v. Schempp, 374 U.S. 203, 205 (1963) (invalidating programs
mandating daily Bible reading in public school). Yet programs that evenhandedly allocate
benefits to a broad class of groups, without regard to their religious beliefs, generally will
withstand scrutiny. See Good News Club, 533 U.S. at 114; Mitchell, 530 U.S. at 809–14
(plurality opinion); Agostini, 521 U.S. at 230–31, 234–35; Rosenberger, 515 U.S. at 840–43;
Zobrest v. Catalina Foothills Sch. Dist., 509 U.S. 1, 10 (1993); Lamb’s Chapel v. Ctr.
Moriches Union Free Sch. Dist., 508 U.S. 384, 395 (1993); Witters v. Wash. Dep’t of Svcs.
for the Blind, 474 U.S. 481, 487–88 (1986); Mueller v. Allen, 463 U.S. 388, 398–99 (1983);
Widmar v. Vincent, 454 U.S. 263, 273–75 (1981); Bd. of Educ. v. Allen, 392 U.S. 236, 238,
Nos. 07-2398/2400/2445            Am. Atheists, et al. v. City of Detroit               Page 14
                                  Downtown Dev’t Auth.


243–44 (1968); Everson, 330 U.S. at 17–18; see also Walz v. Tax Comm’n, 397 U.S. 664,
672–73 (1970).

          Detroit’s program satisfies this neutrality requirement. It makes grants available to
a wide spectrum of religious, nonreligious and areligious groups alike and employs neutral,
secular criteria to determine an applicant’s eligibility, what projects may be reimbursed and
how much each grantee receives. That the program includes, rather than excludes, several
churches among its many other recipients helps “ensure neutrality, not threaten it.” Good
News Club, 533 U.S. at 114; see also Rosenberger, 515 U.S. at 836, 839; cf. Steele v. Indus.
Dev’t Bd., 301 F.3d 401, 410–11, 414–15 (6th Cir. 2002).

                                               B.

          Although the facial neutrality of a program frequently will provide refuge from
attack in this area, it is not a safe haven. A government program, even an ostensibly neutral
program, adopted with the aim of advancing one religion or all religions generally will not
survive an Establishment Clause challenge. See Wallace v. Jaffree, 472 U.S. 38, 55–56
(1985). Not just an overt objective of furthering religion will undermine a program, so too
will other proof of an impermissible objective, including evidence gleaned from the language
of the program, its context and its history. See Edwards v. Aguillard, 482 U.S. 578, 594–95
(1987); see also McCreary County, Ky. v. ACLU of Ky., 545 U.S. 844, 863–66 (2005); cf.
Caleb Nelson, Judicial Review of Legislative Purpose, 83 N.Y.U. L. Rev. 1784, 1852–53
(2008).

          The implementation of a program also may reveal that what purports to be even-
handed is not. An aid program on its face may offer benefits to all comers but may in reality
favor only religious groups—say, a program providing roof repairs only for buildings with
steeples, or a program refurbishing large auditoriums in a neighborhood where the only
buildings that fit the bill are houses of worship. In Committee for Public Education &
Religious Liberty v. Nyquist, for example, the Court struck down a program that provided
aid to private schools where “all or practically all” of those schools eligible to receive grants
were “related to the Roman Catholic Church and [taught] religious doctrine to some degree.”
413 U.S. 756, 768 (1973) (internal quotation marks omitted); cf. Lukumi, 508 U.S. at 534–38
Nos. 07-2398/2400/2445          Am. Atheists, et al. v. City of Detroit              Page 15
                                Downtown Dev’t Auth.


(considering law’s “adverse impact,” which affected one religious group’s practices almost
exclusively, as evidence of purpose to target the religion for detrimental treatment in
violation of the Free Exercise Clause).

        None of these problems exists here. American Atheists has never alleged, much less
demonstrated, that Detroit’s program has any such purpose—overt or masked. Nor does
anything in the record suggest that the agency proposed, or the city council approved, the
program with the aim of advancing the fortunes of the City’s houses of worship. What the
record shows instead is that the program was designed to revitalize the downtown area across
the board by giving all of its buildings (and parking lots) a facelift. Fostering that kind of
improvement, the agency thought, not only would improve “the sense of security,
community, and continuity for existing and future developments” but also would brighten
the economic prospects of downtown businesses. JA 781; cf. Joseph L. Price, An American
Apotheosis: Sports as Popular Religion, in Religion and Popular Culture in America 195
(Bruce David Forbes & Jeffrey H. Mahan eds., rev. ed. 2005) (“Fans, in fact, spend more
money on the Super Bowl—making a pilgrimage to the game; attending parties bedecked
with official Super Bowl paraphernalia; placing bets in office pools and elsewhere—than
Americans spend on traditional religious practices and institutions throughout the entire
month.”). The evenhanded language of the program, the religion-neutral purposes behind
the program and the wide array of entities that obtained facade-improvement grants under
it—secular and religious, public and private, for-profit and not-for-profit—foreclose any
claim that the program was implemented with the purpose of advancing religion.

                                             C.

        That leaves the possibility that Detroit’s program, though written in evenhanded
terms, though not masking a hidden agenda, nonetheless oversteps the Establishment Clause
because in application it has the primary effect of advancing religion. See Agostini, 521 U.S.
at 234–35; Bowen v. Kendrick, 487 U.S. 589, 609 (1988). The Court has identified several
hallmarks of laws with this forbidden effect, but this program suffers from none of them.

        First, a program may have the primary effect of advancing religion if it employs
skewed selection criteria that stack the deck in favor of groups that engage in religious
Nos. 07-2398/2400/2445           Am. Atheists, et al. v. City of Detroit                Page 16
                                 Downtown Dev’t Auth.


indoctrination, encouraging potential recipients to take part in religious activity by rewarding
them for doing so. Agostini, 521 U.S. at 231. But because Detroit’s program makes aid
“available to both religious and secular beneficiaries on a nondiscriminatory basis” and
employs “neutral, secular criteria that neither favor nor disfavor religion,” it presents no such
problem and creates no such incentive. Id.; see also Mitchell, 530 U.S. at 829–30 (plurality
opinion). Nor does American Atheists argue that the program grants administrative
discretion to the agency that could be used—or has been used—to skew benefits in favor of
religious entities.

        Second, a program may have the primary effect of advancing religion if it leads to
“religious indoctrination” that “could reasonably be attributed to governmental action.”
Mitchell, 530 U.S. at 809 (plurality opinion); id. at 843, 860 (O’Connor, J., concurring in the
judgment); see also Agostini, 521 U.S. at 226, 230. Although three churches received
reimbursement grants under the program and although the churches engage in what could
be called (uncharitably) “religious indoctrination,” there is no cognizable basis for
“attribut[ing]” that activity to the City. By providing these benefits to religious and secular
entities alike and by allocating the benefits based on criteria that have nothing to do with
religion, the City demonstrated that it neither endorsed nor approved of the churches’
religious teachings.

        A comparison to other permitted benefits proves the point. A city may extend sewers
and sidewalks to churches, synagogues and mosques. See Everson, 330 U.S. at 17–18. It
may provide police and fire-protection services to them. See id. And it may extend
property-tax exemptions for charitable organizations to them. See Walz, 397 U.S. at 680.
All of these generally available benefits facilitate the operation of the religious institution,
either by saving them money directly or by sparing them the expense of providing the
services on their own, and in the process they make it more likely that newcomers will attend
their religious services. Yet the Court has long approved the extension of these general
government benefits to religious entities. The same is true of school-bus services, books and
school technology offered to religious schools, even though the assistance facilitates the
religious and secular missions of the recipients. See Everson, 330 U.S. at 17–18; Allen, 392
U.S. at 238, 244–48; Mitchell, 530 U.S. at 809–14 (plurality opinion); id. at 836–37
Nos. 07-2398/2400/2445           Am. Atheists, et al. v. City of Detroit               Page 17
                                 Downtown Dev’t Auth.


(O’Connor, J., concurring in the judgment). If a city may save the exterior of a church from
a fire, it is hard to understand why it cannot help that same church with peeling paint or tuck-
pointing—at least when it provides the same benefit to all downtown buildings on the same
terms.

         No reasonable, reasonably informed observer, see Good News Club, 533 U.S. at 118;
see also Zelman v. Simmons-Harris, 536 U.S. 639, 655 (2002), moreover, would infer from
the churches’ participation in this program, alongside and on equal terms with dozens of
secular entities, that the agency endorsed or approved of the churches’ religious views. The
program’s breadth, evenhandedness and eminently secular objectives help to break the link
between the government and religious indoctrination. See Mitchell, 530 U.S. at 809–10,
830–31 (plurality opinion); id. at 838–39 (O’Connor, J., concurring in the judgment).
Excluding the churches from taking part in the program, by contrast, would send a far
stronger message—a message not of endorsement but of disapproval. It may be that the First
Amendment did not compel Detroit to include religious groups in this downtown-
revitalization project, cf. Locke v. Davey, 540 U.S. 712, 719–21 (2004), but neither did it
prohibit Detroit from including these groups in the project—either to enhance the success
of the program (by revitalizing all of downtown) or to avoid sending a message of hostility
to people of faith, cf. Van Orden v. Perry, 545 U.S. 677, 699–700, 704 (2005) (Breyer, J.,
concurring in the judgment).

         Third, a program may have the primary effect of advancing religion if the benefit
itself has an inherently religious content. See Mitchell, 530 U.S. at 820–22, 831–32
(plurality opinion). Governments may not dole out crosses or Torahs to their citizens, even
if they give them to all citizens, without running into an Establishment Clause problem. Cf.
id. at 834–35; Allen, 392 U.S. at 244–45. Yet no such aid was distributed here. In the first
place, the government gave monetary grants, not religious symbols, to participating entities.
In the second place, the district court determined, and American Atheists does not challenge
on appeal, that the vast majority of the reimbursed repairs—the renovation of exterior lights,
pieces of masonry and brickwork, outdoor planters, exterior doors, concrete ramps, entrance
ways, overhangs, building trims, gutters, fencing, curbs, shrubbery and irrigation
systems—lack any content at all, much less a religious content. The thrust of the program
Nos. 07-2398/2400/2445           Am. Atheists, et al. v. City of Detroit              Page 18
                                 Downtown Dev’t Auth.


goes to facade, not to substance, to giving the exterior of the buildings a clean, up-to-date
appearance. There is no such thing as a Potemkin church, synagogue or mosque.

        That leaves the two types of grants that the district court invalidated: the church
signs and the storm windows covering St. John’s stained-glass windows. The church signs
contain no religious content in and of themselves. The point of the signs for churches and
non-churches alike is to allow the entities to say what they are. The churches, no surprise,
identified themselves as churches, but that fact has no more religious content than the
government-owned, national-historic-site markers that adorn the front exterior of each
church’s sanctuary and that identify them as churches. See JA 910–11. Nor is the sign at
St. John’s, as the district court mistakenly concluded, decorated with “crosses.” Am.
Atheists, 503 F. Supp. 2d at 868. The record shows that St. John’s sign is ornamented with
eight wrought-iron fleurs-de-lis. As St. John’s points out, and as American Atheists does not
dispute, a fleur-de-lis is an “architectural flourish” that has no inherently religious content
and a well-established secular significance. Webster’s Third New International Dictionary
869 (2002) (defining a “fleur-de-lis” as “the iris chosen for the royal emblem of France by
Charles V” and a “device common in artistic design and heraldry”).

        Nor is there a constitutional impediment to the reimbursement for work done on the
storm windows covering the two stained glass windows at St. John’s. The storm windows
by themselves do not have religious content. And although replacing the old, yellowing
storm windows made the stained glass (and the religious iconography on it) easier to see, that
did not transform the content-free storm windows into religious artifacts any more than
removing plywood covering the windows would have made the wood a religious symbol.

        Fourth, a program may have the primary effect of advancing religion if the recipient
“divert[s]” secular aid to further its religious mission. Mitchell, 530 U.S. at 840–41, 857
(O’Connor, J., concurring in the judgment); compare id. with id. at 832–33 & nn.14–17
(plurality opinion). But the record reveals no diversion that would prompt a reasonable
observer to impute to Detroit the religious mission that the churches undertake. For the most
part, there was no possibility of diversion: Most of the aid the churches received—cosmetic
repairs to walls, doors, awnings and parking lots, as well as limited landscaping—does not
have dual uses capable of diversion from a secular to a religious purpose. Unlike a teacher,
Nos. 07-2398/2400/2445           Am. Atheists, et al. v. City of Detroit               Page 19
                                 Downtown Dev’t Auth.


a sign-language interpreter or even an overhead projector—all of which conceivably can be
used to communicate secular and religious messages—a brick, gutter or bush (unless
burning) cannot be coopted to convey a religious message.

        One form of aid under the program, we recognize, raises a more serious diversion
question. Two of the outdoor signs at issue allow the churches to display customized
messages: Central United Methodist’s sign includes a panel on which it may place letters
to create a message, and St. John’s sign includes a digital display that the church may
program to display a variety of messages.

        Even if we assume that Central United and St. John’s will use their signs to display
religious messages—even if we assume that the signs are divertible and will be diverted, see
id. at 840–41 (O’Connor, J., concurring in the judgment)—that does not justify enjoining the
grants. If a city subsidizes a medium of communication on religion-neutral terms to a wide
spectrum of speakers, the Establishment Clause does not bar a private group from using a
government-provided medium to espouse its own message, even a religious message. See
Rosenberger, 515 U.S. at 842; see also Good News Club, 533 U.S. at 114; Lamb’s Chapel,
508 U.S. at 394; Widmar, 454 U.S. at 264–65, 270–73. So long as Detroit provides the same
support to every other speaker, no reasonable observer could attribute a religious message
to the City any more than he could attribute messages conveyed by other downtown signs
to the City. See Good News Club, 533 U.S. at 113–14; Rosenberger, 515 U.S. at 841–42;
Lamb’s Chapel, 508 U.S. at 395; Widmar, 454 U.S. at 274. When the government endorses
everything, it endorses nothing.

        In this instance, Detroit offered to reimburse any eligible applicants for the repair or
replacement of their signs. The broad sweep of the program alleviates “any mistaken
impression” that the City endorsed any one message and “respects the critical difference
between government speech endorsing religion, which the Establishment Clause forbids, and
private speech endorsing religion, which the Free Speech and Free Exercise Clauses
protect.” Rosenberger, 515 U.S. at 841 (internal quotation marks omitted). By repairing and
replacing Central United’s and St. John’s signs, the City of Detroit no more endorsed their
messages than it did the message of any other grant recipient, be it the Michigan Opera
Theatre, the First Independence Bank or the Detroit Athletic Club Foundation. Just as a
Nos. 07-2398/2400/2445          Am. Atheists, et al. v. City of Detroit              Page 20
                                Downtown Dev’t Auth.


reasonable observer would not view the State as endorsing the message of a religious
publication when the State provides the paper on which the message is printed, see id. at
841–43, so too a reasonable observer would not view the City as endorsing the churches’
religious messages—or the bank’s promotion of certificates of deposit—when it partially
reimburses them for the medium on which the messages appear. See Good News Club, 533
U.S. at 115; Rosenberger, 515 U.S. at 841.

        Any such diversion, moreover, makes up at most a de minimis part of the
reimbursement grants distributed under the program. See Mitchell, 530 U.S. at 861–67
(O’Connor, J., concurring in the judgment). The reimbursement grants distributed for St.
John’s and Central United’s signs make up “less than one percent of the total allocation” of
aid under the program. Id. at 866 (O’Connor, J. concurring in the judgment). Such evidence
is “too insignificant . . . to affect the constitutional inquiry.” Id. at 867 (O’Connor, J.,
concurring in the judgment).

        Fifth, a program may have the primary effect of advancing religion if it excessively
entangles the government in religious affairs. See Agostini, 521 U.S. at 232–33. Yet all
agree that the agency’s monitoring extended only to ensuring that each applicant’s
conceptual design conformed to the program’s guidelines and that the construction
conformed to that design. The program did not require city officials to make judgments
about the religious content of particular projects, nor did it impose a scheme of
“comprehensive, discriminating, and continuing state surveillance” that required the city to
stay enmeshed in the churches’ affairs on an ongoing basis. See Lemon, 403 U.S. at 619–20.

                                             D.

        Insisting that the program nonetheless has the “primary effect” of advancing religion,
American Atheists raises a series of questions about its operation. Yet the answers to none
of these questions show that the program crosses this forbidden line.
Nos. 07-2398/2400/2445            Am. Atheists, et al. v. City of Detroit                 Page 21
                                  Downtown Dev’t Auth.


                                                1.

        Does it matter, first of all, that the churches received reimbursement from the City
as a result of decisions by the agency rather than as a result of “independent choices of
private individuals”? Zelman, 536 U.S. at 649. No doubt, channeling aid through
“independent private choice”—as opposed to apportioning aid based on government
decisions—is one way to break the “circuit between government and religion.” Id. at 652;
see also Rosenberger, 515 U.S. at 886 (Souter, J., dissenting); cf. Teen Ranch, Inc. v. Udow,
479 F.3d 403, 408–09 (6th Cir. 2007). When aid reaches a religious organization through
the independent decisions of private recipients, even if those recipients redirect it to religious
activities, “[n]o reasonable observer is likely to . . . infer[] that the State itself is endorsing
a religious practice or belief.” Witters, 474 U.S. at 493 (O’Connor, J. concurring in part and
concurring in the judgment); see Zelman, 536 U.S. at 652–53.

        Although private choice is one way to break the link between government and
religion, it is not the only way. The Court has sustained a number of neutral aid programs
that distributed aid directly to religious organizations—without filtering the aid through
private choice—where the aid itself had no religious content and any actual diversion was
de minimis. See, e.g., Mitchell, 530 U.S. at 842–844, 867 (O’Connor, J. concurring in the
judgment); Comm. for Pub. Educ. & Religious Liberty v. Regan, 444 U.S. 646, 656–59
(1980); Roemer, 426 U.S. at 736, 766–67; id. at 768 (White, J. concurring in the judgment);
Hunt v. McNair, 413 U.S. 734, 736, 744 (1973); Bradfield v. Roberts, 175 U.S. 291, 295,
298–300 (1899); see also Good News Club, 533 U.S. at 112–13; Rosenberger, 515 U.S. at
842–45. Here, the aid lacked religious content, was not actually diverted in a way that would
lead a reasonable observer to impute religious endorsement to the City and was distributed
on a neutral basis to a broad spectrum of recipients. The absence of private choice by itself
does not undermine the program.

                                                2.

        Does it matter that the City directly provided the aid to pervasively sectarian
institutions or that the aid took the form of cash reimbursements? No on both fronts.
Nos. 07-2398/2400/2445           Am. Atheists, et al. v. City of Detroit              Page 22
                                 Downtown Dev’t Auth.


        In some settings, the Court has presumed that direct aid to a pervasively sectarian
institution will inevitably result in government sponsored indoctrination because the
institution is so “subsumed in the religious mission” that it is impossible to separate the
religious from the secular and to channel aid only to the latter. Hunt, 413 U.S. at 743; see
also Meek v. Pittenger, 421 U.S. 349, 365–66 (1975), overruled by Mitchell, 530 U.S. at 808
(plurality opinion); id. at 837 (O’Connor, J., concurring in the judgment). In other settings,
the Court has not indulged that presumption: That an aid recipient is a church or other
distinctly religious institution has not been controlling (or even perceived as relevant) in
these other cases because other aspects of the program rebutted the presumption that any aid
flowing to the institution invariably would result in proselytization. See Mitchell, 530 U.S.
at 867 (O’Connor, J. concurring in the judgment); Agostini, 521 U.S. at 234–35;
Rosenberger, 515 U.S. at 842–43; Regan, 444 U.S. at 661–62.

        In recent years, six members of the Court have questioned whether the religious
nature of an aid recipient is helpful, or even appropriate, in evaluating neutral government
aid programs under the Establishment Clause. Four justices in Mitchell rejected the notion
that “the Establishment Clause requires the exclusion of pervasively sectarian schools from
otherwise permissible aid programs.” 530 U.S. at 829 (plurality opinion). And although
Justice O’Connor, joined by Justice Breyer, did not join the plurality’s opinion in Mitchell,
they concluded that proof of actual diversion of government aid for religious indoctrination,
not the possibility that aid will be diverted, was needed to invalidate a program. Id. at
857–58; 860 (O’Connor, J. concurring in the judgment). That was because “presumptions
of religious indoctrination,” which at most point to probabilities, are typically unhelpful and
“normally inappropriate” in evaluating neutral government aid programs. Id. at 858; cf.
Colo. Christian Univ. v. Weaver, 534 F.3d 1245, 1251–52, 1258, 1261 (10th Cir. 2008);
Columbia Union Coll. v. Oliver, 254 F.3d 496, 502–04 (4th Cir. 2001).

        Yet no majority opinion of the Court has overruled the pervasively sectarian
doctrine, and that means we must follow it. See Agostini, 521 U.S. at 237; Steele, 301 F.3d
at 407–09. In considering whether the three religious entities at issue must be excluded from
the program because they are “pervasively” religious—they are churches after all—we must
Nos. 07-2398/2400/2445           Am. Atheists, et al. v. City of Detroit               Page 23
                                 Downtown Dev’t Auth.


ask whether the record rebuts the presumption they will use the aid to engage in
proselytization.

        In this case, as in Mitchell, Rosenberger, Agostini and Regan, there is ample reason
to think that the distributed aid did not (and will not) result in government-sponsored faith-
based activities. In addition to the neutrality of the program, the breadth of beneficiaries and
the secular nature of the aid provided—all relevant factors under these four cases—the
mechanics of the program ensured that the aid would go just to the approved uses. Cf.
Regan, 444 U.S. at 659–61. Not only did eligible recipients have to satisfy three levels of
review verifying that the project conformed to the program’s guidelines and criteria, but they
also had to finance 100% of the project on their own at the outset and 50% of the program
by the end. Whatever “special dangers” exist when a city makes open-ended money grants
to religious recipients, which may spend the funds on whatever they wish, Mitchell, 530 U.S.
at 855 (O’Connor, J., concurring in the judgment), those dangers do not exist when a city
releases funds for completed work on approved projects that the recipient initially finances
on its own.

        Nor does it matter that, by providing funds for facade improvements, the agency may
have freed up the recipients’ resources for other activities. The Supreme Court has
repeatedly rejected “the recurrent argument that all aid is forbidden because aid to one aspect
of an institution frees it to spend its other resources on religious ends.” Hunt, 413 U.S. at
743; see Roemer, 426 U.S. at 747 & n.14 (plurality opinion). On this record, indeed, the
program may well have encouraged eligible participants, the churches included, to divert
monetary resources away from their core missions (e.g., holding worship services,
performing operas, selling certificates of deposit) because they could reasonably conclude
that the city’s one-time offer was just that—a one-time offer that enticed them to commit
resources to their buildings today that they might otherwise not have committed at all. Either
way, these carefully regulated reimbursements did not have the primary effect of advancing
religion.

        The form of the aid—cash reimbursements rather than in-kind painting and tuck-
pointing services—also does not invalidate the program. See Regan, 444 U.S. at 657–59.
When a city reimburses a religious entity for specific items, what matters is not the form the
Nos. 07-2398/2400/2445          Am. Atheists, et al. v. City of Detroit              Page 24
                                Downtown Dev’t Auth.


reimbursement takes but the benefit it represents. See id. at 657. Just as a State may
reimburse a religious school for the costs incurred in providing state tests in cash payments,
id., so a city may do the same in covering half of the costs of a building-refurbishment
program.

        A downtown church, like a theater or a bank, reaps the same reward from
government-sponsored repairs whether the city performs the work itself, using its own
employees and equipment, whether it sends an independent contractor to do the work or
whether it reimburses the church after the fact. Id. at 658. “[D]rawing a constitutional
distinction,” id., between city-provided services and city-reimbursed services also might
create puzzling, if not perverse, incentives. Would we be better off if the City had sent
government workers to each church, wearing uniforms identifying them as agents of the
government? And how would the City implement such a program if it wished, as in this
case, to perform just half of the work? Would one group do half of the work before the
other? Or would they work together? This “solution” would not only be mightily
inefficient, but it also would seem to create more perception risks than partially reimbursing
each church after the fact for approved work performed by private contractors. Cf.
Rosenberger, 515 U.S. at 844.

        Nor, contrary to the suggestion of some of the amici, does Madison’s Memorial and
Remonstrance Against Religious Assessments support a bright-line rule banning any public
assistance for religious buildings. See 2 Writings of James Madison 183 (Gaillard Hunt ed.
1901); Everson, 330 U.S. at 28–63 (Rutledge, J., dissenting); see, e.g., Am. Jewish Comm.
Br. at 9–10. The Memorial responded to Patrick Henry’s proposal to tax all property owners
and channel the proceeds to the (Christian) denomination of each taxpayer’s choosing, and
it required each recipient sect (with a few exceptions) to spend the money either to support
a “Minister or Teacher of the Gospel” or to “provid[e] places of divine worship,” Everson,
330 U.S. at 74. The very purpose of the proposal was to promote religion, and to use the
coercive taxing-and-spending power of the State in doing so. See Douglas Laycock, The
Underlying Unity of Separation and Neutrality, 46 Emory L.J. 43, 49 (1997). Henry’s
proposal thus was the antithesis of neutrality, and by any measure of constitutionality it
would have failed: It was not neutral as between religion and irreligion; its express purpose
Nos. 07-2398/2400/2445           Am. Atheists, et al. v. City of Detroit               Page 25
                                 Downtown Dev’t Auth.


was to advance religion; and its primary effect—its only effect—was to advance religion.
Reliance on the Memorial here gives historical analogy a bad name.

        The historical question posed today is not whether Madison would have remonstrated
against Detroit’s program—which is highly unlikely given that the Memorial underscored,
rather than undermined, the importance of government neutrality toward religion. See
Madison, supra, at 186–88. The better historical question is to imagine what Madison (and
the ratifiers) would have thought of the claimants’ position in this case: That the Bill of
Rights prevents Detroit from extending its downtown-refurbishment program to all
buildings—whether owned by a bank, a theater, an opera, a group devoted to worshiping a
deity, a group that denies the existence of a deity or a group agnostic about the existence of
a deity. The Establishment Clause requires neutrality toward religion, not hostility. “[W]e
must be careful, in protecting the citizens of [Detroit] against state-established churches, to
be sure that we do not inadvertently prohibit [Detroit] from extending its general state law
benefits to all its citizens without regard to their religious belief.” Everson, 330 U.S. at 16.

                                              3.

        Do Nyquist and Tilton require us to invalidate this program? No. Although these
decisions invalidated portions of government programs providing aid to construct, repair or
maintain the buildings of religious schools, see Nyquist, 413 U.S. at 774–80; Tilton v.
Richardson, 403 U.S. 672, 682–84 (1971) (plurality opinion), they are at least two steps
removed from this program.

        In Nyquist, the Court struck down a maintenance-and-repair grant program for
secondary and primary schools in New York City. But “all or practically all”of the schools
eligible for the grants were not merely religious; they also were from the same denomination,
413 U.S. at 768, which itself suggested a forbidden purpose. An essential point of that
program, the Court has since explained, was to provide support for religious schools. See
Zelman, 536 U.S. at 661; see also Mitchell, 530 U.S. at 819 n.8 (plurality opinion)
(explaining that the narrow group of recipients in Nyquist gave rise to “serious concerns
about whether the payments were truly neutral”). The same cannot be said of Detroit’s
Nos. 07-2398/2400/2445          Am. Atheists, et al. v. City of Detroit              Page 26
                                Downtown Dev’t Auth.


program: Only 6% of the aid distributed by the city went to reimbursement grants for
religious organizations, and even that went to three distinct denominations.

        Nor was the Nyquist program a one-time grant limited to exterior, cosmetic repairs.
It provided an array of ongoing basic services designed to sustain the schools’ operation:
The program paid up to 50% of the cost of providing “heat, light, water, ventilation and
sanitary facilities; cleaning, janitorial and custodial services; snow removal; necessary
upkeep and renovation of buildings, grounds and equipment; fire and accident protection.”
413 U.S. at 763 (internal quotation marks omitted). Unlike the one-time surface-level
improvements designed to spruce up downtown Detroit, the state program in Nyquist kept
the lights on at each religious school.

        At stake in Tilton was a federal program that provided grants and loans to religious
and non-religious colleges to construct academic buildings. 403 U.S. at 675 (plurality
opinion). Recipients pledged not to use the federally financed buildings for “sectarian
instruction” or “religious worship” for 20 years, and the federal government retained an
interest in the property to enforce the requirement. Id. at 676, 683 (plurality opinion)
(internal quotation marks omitted). The Court upheld grants made under the program to four
“church-related” colleges, but it excised the statutory provision limiting the religious-use
prohibition to 20 years. Id. at 684 (plurality opinion). At the expiration of that period, the
plurality reasoned, sectarian schools would effectively hold the keys to the buildings, paid
for by the federal government, and could use the buildings for any purpose, sacred or
secular, to hold seminars or to give sermons. See id. at 683.

        The first takeaway from Tilton is that the Court upheld neutral one-time grants to
construct buildings at religious and non-religious colleges. The greater authority to pay for
all of the costs of a new building for a religious entity would seem to include the lesser
authority to reimburse half of the costs (up to $150,000) for refurbishing the exterior of an
old building or parking lot for a religious entity. No doubt, the Court’s invalidation of the
20-year-limitation on the government’s right to seek a full recovery of the costs of
construction (in the event the college used the building for religious purposes) gives us
pause, but it does not change matters. Detroit’s program did not construct the buildings by
paying for them in full; it merely improved the exterior of the buildings and did so by paying
Nos. 07-2398/2400/2445           Am. Atheists, et al. v. City of Detroit              Page 27
                                 Downtown Dev’t Auth.


just half of the approved costs. Even then, Detroit’s program applies to a far wider circle of
beneficiaries—namely, anyone with a downtown building—not just educational buildings.
These distinctions by themselves explain why the Constitution does not require Detroit to
prevent any of the beneficiaries of the program from using their refurbished buildings (or
parking lots) for religious purposes.

        Reading this aspect of Tilton as broadly as American Atheists reads it also would
bring the decision into tension, if not outright conflict, with later cases. Since Tilton, the
Court repeatedly has held that the Establishment Clause does not require the government to
exclude religious groups from participating in open-access programs that make state-owned
buildings available to all comers, even if such groups use the property for “religious worship
and religious discussion.” Widmar, 454 U.S. at 265, 270–75; see Good News Club, 533 U.S.
at 113–14, 119; Lamb’s Chapel, 508 U.S. at 394–95; see also Rosenberger, 515 U.S. at
839–46. What mattered in those cases was not that religious activity took place in facilities
that the State had built and paid to maintain, but that the government provided access to
those facilities on equal terms to all, ensuring that whatever use the groups made of them
could not be chalked up to the State. American Atheists, like the lower court in Widmar, is
wrong to “derive[] the proposition that state funds may not be used to provide or maintain
buildings used by religious organizations.” 454 U.S. at 272–73 n. 12. Tilton cannot “be read
so broadly,” id., and indeed later cases, Widmar included, show that a public building’s
complete ban on allowing the property to be used for religious purposes, while allowing it
to be used for non-religious purposes, would itself likely be unconstitutional.

        We see no difference, and American Atheists has identified none, between the
government paying some of the repair costs of a building it allows any group—including
religious groups—to use on a neutral and evenhanded basis, and the government paying out
limited, specifically defined maintenance-and-repair grants to a broad class of citizens
defined without reference to religion. In either case, the activities that a religious group—or
any other group—engages in cannot be attributed to the State.

        If we construed Tilton (and for that matter Nyquist) as establishing a categorical no-
aid rule to religious entities, we also would place a host of other programs at risk. If the
Establishment Clause excludes all religious institutions from programs that support their
Nos. 07-2398/2400/2445          Am. Atheists, et al. v. City of Detroit              Page 28
                                Downtown Dev’t Auth.


physical buildings, that would mean, as American Atheists acknowledges, that the
government could not preserve a number of national landmarks, such as Ebenezer Baptist
Church in Atlanta or the Old North Church in Boston, both of which benefit from direct
federal aid under the “Save America’s Treasures” program. See U.S. Br. at 2; Ira C. Lupu
& Robert W. Tuttle, Historic Preservation Grants to Houses of Worship: A Case Study in
the Survival of Separationism, 43 B.C. L. Rev. 1139, 1164–65 (2002). The same is true, as
the district court pointed out, of government programs designed to provide one-time
emergency assistance through FEMA and other public agencies to churches devastated by
natural disasters. Cf. Lupu & Tuttle, supra, at 1162–64.

        Detroit’s three downtown churches may not have been subjected to a natural disaster
and they may not have the pedigree of Ebenezer Baptist Church or the Old North Church.
Yet they are national historic sites, and while they may not be as well known as these other
churches, “there are those who love [them]” no less, Daniel Webster, Peroration to the
Darthmouth College Case, in 15 The Writings and Speeches of Daniel Webster 9, 11 (1903).
If the national government may regulate the exterior of these three churches due to their
historical significance and if the City may apply generally applicable public health
regulations to the exterior of these buildings due to public safety concerns, the City ought
to be able to help fix up their exteriors through generally applicable, neutral aid programs.
What the government may regulate, as a general rule, it presumptively ought to be able to
assist. It would be strange to read the Religion Clauses to say that churches may be
subjected to neutral and generally applicable laws, see Employment Div., Dep’t of Human
Res. v. Smith, 494 U.S. 872, 877–82 (1990), but may not receive neutral and generally
applicable benefits. See Bd. of Educ. of Kiryas Joel Vill. Sch. Dist. v. Grumet, 512 U.S. 687,
696 (1994) (respect for both Religion Clauses requires “a course of neutrality”) (internal
quotation marks omitted); see also Lupu & Tuttle, supra, at 1152.

                                              4.

        Will a government aid program that includes churches among its beneficiaries
invariably create entanglement problems? No.
Nos. 07-2398/2400/2445           Am. Atheists, et al. v. City of Detroit              Page 29
                                 Downtown Dev’t Auth.


          As American Atheists and their amici see it, the prohibition on government aid that
is inherently religious poses serious problems for a program that extends aid to repair the
exteriors of religious buildings: For the only way to honor the ban on using the public fisc
for uniquely religious symbols is to engage in a line-by-line inquiry into each expenditure
to determine the religious or areligious nature of the refurbished item, an inquiry that
necessarily slights the ban on excessive church-and-state entanglement. At one level, they
argue, every feature of a church, synagogue or mosque, from its structure to its windows to
the colors of its doors, conveys religious meaning, and courts are ill-suited to decide whether
this fixed-up item or that one has sufficient religious meaning to violate the Establishment
Clause.

          As we see it, however, this is simply another way of advocating an absolute no-aid
rule and of overruling the endorsement test in the process. The Court has not adopted a no-
aid rule, and the endorsement test requires us to make these very inquiries. Doubtless, an
item-by-item review of specific aid projects may create hard cases. But this is not one of
them. Reviewing the validity of a refurbished storm window and a sign—to say nothing of
painting, tuck-pointing and parking-lot fixing—has not enmeshed us in any great
controversies of religious symbolism, and neither American Atheists nor its amici argue
otherwise—at least as to these projects. As to other cases that the future may bring, more
difficult issues assuredly may arise. Time will tell. All we can say for now is that there
occasionally is no way to avoid the “hard task of judging—sifting through the details” of
each program to determine whether its application offends the First Amendment.
Rosenberger, 515 U.S. at 847 (O’Connor, J., concurring). We have done that today, and if
need be we can do it tomorrow.

                                              IV.

          Detroit’s program also does not violate the Michigan Constitution. Under the State’s
Constitution, “[n]o person shall be compelled . . . to contribute to the erection or support of
any place of religious worship,” Mich. Const. art. I, § 4, and “[n]o money shall be
appropriated or drawn from the treasury for the benefit of any religious sect,” id. The words
of these guarantees and their national counterpart do not have a lot in common—either as
a matter of text or history. The state and federal provisions share just a few words—“no,”
Nos. 07-2398/2400/2445           Am. Atheists, et al. v. City of Detroit              Page 30
                                 Downtown Dev’t Auth.


“shall,” “of,” “the” and “religion/religious”—most of them free of content. And the
Michigan guarantee grows out of the Blaine Amendments, the product of a mid-nineteenth
century political movement with no roots in the Religion Clauses of the United States
Constitution. See Mark Edward DeForrest, An Overview and Evaluation of State Blaine
Amendments: Origins, Scope, and First Amendment Concerns, 26 Harv. J. L. & Pub. Pol’y
551, 556–76, 588–89 (2003).

        Notwithstanding these differences, the Michigan courts have construed the state and
federal guarantees in the same way. See Scalise v. Boy Scouts of Am., 692 N.W.2d 858, 868
(Mich. Ct. App. 2005); see also In re Legislature’s Request for an Opinion on the
Constitutionality of Chapter 2 of Amendatory Act No. 100, 180 N.W.2d 265, 274 (Mich.
1970). The same test for ascertaining the validity of a law under the Establishment Clause,
the Michigan courts have held, governs the validity of challenges under the state
constitution. See Scalise, 692 N.W.2d at 868; see also In re Legislature’s Request, 180
N.W.2d at 274. Because we have held that the challenged reimbursement grants do not
violate the Establishment Clause, and because the Michigan courts have the final say over
what their State’s charter means, we necessarily must conclude that the grants do not violate
the Michigan Constitution.

                                              V.

        Having reversed the district court’s partial grant of summary judgment to American
Atheists, we also must reverse its decision to award attorney’s fees to the organization. Only
a “prevailing party” may receive attorney’s fees under the statute, 42 U.S.C. § 1988(b), and
to qualify as a prevailing party a plaintiff “must obtain at least some relief on the merits of
his claim,” Farrar v. Hobby, 506 U.S. 103, 111 (1992). Because all nine of the challenged
grants satisfy the Establishment Clause, American Atheists is not entitled to any relief on the
merits—and necessarily is not entitled to any fees. See id. at 111–12.

                                           *****

        When all is said and done, we are left with three basic choices in ruling on the
claimants’ Establishment Clause claim. The first option is to embrace a bright-line rule
premised on the facial neutrality of the government-aid program. So long as the benefit on
Nos. 07-2398/2400/2445           Am. Atheists, et al. v. City of Detroit              Page 31
                                 Downtown Dev’t Auth.


its face is allocated in an evenhanded way to the religious and non-religious, it will satisfy
the Establishment Clause. The second option is a bright-line rule premised on the receipt by
a religious entity of monetary aid from the government. So long as the government program
passes money from the public fisc directly to a religious entity, it will violate the
Establishment Clause. Both options would be easy for courts to administer and easy for
governments to follow, but a majority of the Court has never embraced either option. The
first option runs the risk of being underinclusive by failing to account for neutrally written
laws that mask a hidden agenda to advance religion. The second option runs the risk of
being overinclusive by failing to account for what the courts are “walling in or walling out,”
Robert Frost, Mending Wall, in North of Boston 11, 12 (3d ed. 1915), and most notably by
frequently walling out sensible and eminently neutral benefits programs that have nothing
whatsoever to do with the establishment of religion—such as Detroit’s modest efforts to
improve the appearance of its downtown.

        The third option, the one we have followed, starts with neutrality, but it does not end
there. It begins with the key concern of both Religion Clauses—that the government will
not act neutrally toward religion or among religions. See Everson, 330 U.S. at 18; Lukumi,
508 U.S. at 532–33. In the Free Exercise context, that means rational-basis review applies
to neutral, generally applicable laws, Smith, 494 U.S. at 877–79, but that strict scrutiny
applies to laws that “target[] religious conduct for distinctive treatment,” Lukumi, 508 U.S.
at 534; see id. at 531–32. In the Establishment Clause context, that means evenhanded,
neutral laws generally (though not invariably) will be upheld. So long as the government
benefit is neutral and generally applicable on its face, it presumptively will satisfy the
Establishment Clause. For if the Free Exercise Clause permits the government to regulate
religious entities through neutral, generally applicable laws, the Establishment Clause
typically will permit the government to provide neutral, generally applicable benefits to these
same groups. At the same time, much of what limits the government in Free Exercise cases
often will limit the government in Establishment cases. Even though a program may appear
to be neutral on its face, it may betray the purpose or primary effect of advancing religion
in general or one religion in particular. And when that is true, the program must be
invalidated. None of that happened here, however, and accordingly Detroit’s downtown
refurbishment program must be upheld.
Nos. 07-2398/2400/2445          Am. Atheists, et al. v. City of Detroit            Page 32
                                Downtown Dev’t Auth.


        For these reasons, we affirm in part and reverse in part, and remand the case to the
district court for further proceedings.